Citation Nr: 0217305	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  00-22 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to burial benefits.

2.  Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946.  He died on May [redacted], 1992.  The appellant is 
the veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the appellant's claims for 
entitlement to burial benefits and entitlement to accrued 
benefits.  The appellant filed a timely appeal to these 
adverse determinations.  The veteran's claims file was 
subsequently transferred to the Oakland, California RO.

The Board notes that at the time of the appellant's 
September 2002 hearing before the undersigned Board member, 
the appellant was advised that the Board would refer back to 
the RO any "other potential benefit claims" raised by the 
appellant.  However, following an extensive review of the 
appellant's testimony and her written submissions, the Board 
has not identified any specific claims asserted by the 
appellant, other than those presently on appeal before the 
Board.  However, she is hereby advised that, should she wish 
to file any additional claims for VA benefits to which she 
believes she is entitled, she is free to do so at any time 
with the RO.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran died and was buried in May 1992.

3.  The appellant's claim for VA burial benefits was 
received by VA in April 2000.

4.  At the time of the veteran's death, he had no pending 
claims of entitlement to any VA benefits, and no VA benefits 
to which the veteran was entitled remained unpaid at the 
time of his death.


CONCLUSIONS OF LAW

1.  The criteria for payment of VA burial benefits have not 
been met.  38 U.S.C.A. §§ 2302, 2304, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.1600, 3.1601 (2002).

2.  The appellant's claim for entitlement to accrued 
benefits is without legal merit. 38 U.S.C.A. § 5121 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.1000 (2002); Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has 
enhanced its duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  To implement the provisions of the 
VCAA, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (29 August 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

However, the Board finds that the VCAA is not applicable in 
this case, where, as will be explained below, it is the law 
that is dispositive of the claims, and the claims have been 
denied because of lack of legal merit under the law.  There 
is no dispute over the facts in this case, and the outcome 
of this case is thus controlled solely by the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  It is not 
the factual evidence that is dispositive of the present 
appeal, but rather an interpretation and application of 
statutes which require that, in the case of burial benefits, 
the VA claims process be initiated by the submission of an 
application - the filing of a claim - for the benefit sought 
within 2 years after the burial of a veteran, and that, in 
the case of accrued benefits, a veteran either have had a 
claim pending at the time of his death for benefits or else 
be entitled to them under an existing rating or decision.  
The appellant was advised of the legal criteria upon which 
her claim was denied in correspondence from the RO as well 
as the October 2000 statement of the case and February 2001 
supplemental statement of the case.  The Court has 
recognized that enactment of the VCAA does not affect 
matters on appeal from the Board when the question is 
limited to statutory interpretation.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); see also Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).

I.  Entitlement to Burial Benefits

A review of the record shows that the veteran died and was 
buried in May 1992.  That same month, the appellant filed an 
Application for Burial Benefits.  In a letter dated in June 
1992, the RO informed the appellant that her application had 
been denied, as the veteran was not in receipt of VA 
compensation or pension benefits at the time of his death.  
The appellant did not appeal this determination, which 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2002).





The appellant's second Application for Burial Benefits - the 
claim which led to the instant appeal - was received by the 
RO on April 26, 2000, approximately eight years after the 
burial of the veteran.

Pursuant to VA regulations, claims for reimbursement or 
direct payment of burial and funeral expenses under 38 
C.F.R. § 3.1600(b) and plot or internment allowance under 38 
C.F.R. § 3.1600(f) must be received by the VA within two 
years after the permanent burial or cremation of the body.  
38 C.F.R. § 3.1601.

In this case, the appellant's application for burial 
benefits at issue was received more than two years after the 
veteran's death and burial.  As was noted above, the law 
requires the receipt of the application within two years 
after the date of the burial of the veteran, and in this 
case, the appellant's claim was simply not received in a 
timely manner.

The Board has considered the appellant's contentions, made 
in various correspondence received by the VA and during the 
course of her January 2001 hearing before an RO hearing 
officer and her September 2002 hearing before the 
undersigned Board member, that the appellant failed to file 
her most recent claim for burial benefits in a timely manner 
because she was dealing with her own disability and other 
pressing family matters, and was overwhelmed with paperwork.  
While sympathetic to the appellant's frustration, the Board 
is nevertheless bound by the law establishing specific 
burial benefits regulations, including strict filing 
timelines, and is mandated to rule accordingly.

In view of the foregoing, the Board finds that the 
appellant's claim for burial benefits has no legal merit to 
warrant entitlement under the law.  In a case where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to 


the Board terminated because of the lack of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

II.  Entitlement to Accrued Benefits

The appellant also asserts that she is due any accrued 
benefits the veteran was due as a result of having incurred 
tuberculosis while in the Navy.

Under 38 U.S.C.A. § 5121(a) (West 1991 & Supp. 2002), 
accrued benefits is defined as "periodic monetary benefits 
to which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death and due and unpaid for a period not to 
exceed two years."  See 38 C.F.R. 3.1000(a) (2002).  
Applications for accrued benefits must be filed within one 
year after the date of the veteran's death.  38 U.S.C.A. § 
5121; 38 C.F.R. 3.1000(c) (2002).

Construing together the provisions of 38 U.S.C.A. §§ 5121 
and 5101(a), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that for a 
surviving spouse or child to be entitled to accrued 
benefits, "the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision."  See Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  In Jones, the 
Federal Circuit noted that this conclusion comported with 
the decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 
1996), which stated that a consequence of the derivative 
nature of the surviving spouse's entitlement to a veteran's 
accrued benefits claim is that, without the veteran having a 
claim pending at time of death, the surviving spouse has no 
claim upon which to derive his or her own application.  Id. 
at 1300.

In the instant case, the claims file is absent any evidence 
that the veteran had a claim pending for any VA benefit at 
the time of his death, including a claim for service 
connection for tuberculosis.  While the veteran was granted 
service connection for tuberculosis by VA in a rating 
decision dated in May 1946, such service connection was 
later severed in a rating decision dated in March 1951, when 
it was determined that the evidence showed that the veteran 
had been suffering from tuberculosis at service entry, and 
that this disorder had not been aggravated by his military 
service.  The Board observes that the veteran filed a claim 
to reopen his claim for service connection for tuberculosis 
in May 1972, but that the veteran was informed via a letter 
from the RO dated in June 1972 that his claim could not be 
reopened absent the submission of new and material evidence.  
The veteran did not appeal this determination.  The evidence 
also indicates that the veteran was in receipt of pension 
benefits from May 1969 to June 1973, but that such benefits 
were discontinued in June 1973 due to the fact that the 
veteran's income level exceeded the eligibility requirements 
for such benefits.

Thus, at the time of the veterans death, he was not service 
connected for any disabilities, nor was he in receipt of 
non-service connected disability pension benefits.  
Furthermore, there is no indication in the record that the 
veteran was owed any money by VA.  In short, if accrued 
benefits do not exist, such cannot be paid.  Additionally, 
the appellant filed her claim more than one year following 
the veteran's death.  Accordingly, there is no legal basis 
to the appellant's claim for payment of accrued benefits.  
As the law, and not the evidence, is dispositive in this 
case, entitlement to payment of accrued benefits must again 
be denied due to the absence of legal merit.  See Sabonis, 6 
Vet. App. at 430.





ORDER

The claim for entitlement to burial benefits is denied.

The claim for entitlement to accrued benefits is denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

